[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
After hearing the evidence of the witnesses and the arguments of counsel and reviewing the record of this case and the criminal history of defendant, the court finds by a preponderance of evidence that the defendant is in violation of his probation and that the sentence of probation should be revoked and sentence imposed of 21 months to serve. The transcript of the court's ruling on the violation of probation and sentencing is annexed hereto and filed as the findings of this court.
  So ordered, Sequino, J.
                               ATTACHMENT
THE COURT: Counsel, proceed.
MR. RAMIA: Your Honor, I would just ask that the court impose a period of incarceration which would include the balance of what he owes on probation according to the record —
THE COURT: — Twenty-one months. And he has been held on warrant since this was served, or was it made? There was a bond on this?
THE CLERK: Since August 13th.
THE COURT: That there was a bond since August 13th.
All right, counsel?
MR. RAMIA: Your Honor, I would just briefly — If I could make a few concluding remarks?
THE COURT: Go ahead. CT Page 2477-b
MR. RAMIA: Thank you, Judge.
This individual has had a number of opportunities to take advantage of the services of probation, he's obviously shown the court, and the victim that he's not a viable candidate for probation, and I think that incarceration is warranted.
In addition to his serious history, the probation officer indicated that the complainant victim is terrified of Mr. — that particular defendant, and that is based on the incident, and I would ask that the court take that into consideration.
And most importantly, the fact that he — not only has — he had prior probation, and prior violations.
THE COURT: Counsel.
MR. RICHARDS: He's adamant about his innocence, and I would ask for something less than twenty-one.
We were planning to go to trial on these issues.
THE COURT: Mr. Pittman, anything you wish to say.
THE DEFENDANT: —
THE COURT: It is the sentence here — Obviously you still have a criminal matter pending —
THE DEFENDANT: (Shook head in the negative)
THE COURT: The probation is revoked. As the court stated, he's not amenable to probation.
This probation, I think, was a given, and including sanctions of all — involving this verbal, or threatening behavior. But even so, he only went for a short period of time without violating probation, then a year consecutive without violating the probation.
There's a history of violence. He's on probation for carrying a dangerous weapon. Although without medical records the court can't determine whether or not there was physical injuries, there was sufficient basis to find that the assault — there was an assault, and it did involve some type of weapon, or instrument that was used as a weapon. CT Page 2477-c
In view of the fact that there was a physical injury, and physical injuries occurred accordingly, there — there may be a basis for the felony charges, and on all probations for a felony it is not appropriate that anything less than the time owed be imposed.
The court will sentence you to twenty-one months. Probation is revoked.
The other case?
MR. RICHARDS: February 20th please.
THE COURT: February 20th.
MR. RICHARDS: Pretrial,"B."
THE COURT: Pretrial "B."
MR. RICHARDS: Thank you.
THE COURT: Thank you all.
MR. RAMIA: Sorry to keep everybody this late past five o'clock.
THE COURT: We can adjourn this court until tomorrow morning.
(Whereupon court was adjourned) CT Page 2478
[EDITORS' NOTE:  This page is blank.] CT Page 2478-a